            Case 2:04-cr-00250-JAM-EFB Document 208 Filed 07/07/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
 4
     801 I Street, 3rd Floor
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   KERRY DEAN DARLING
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No.: 2:04-cr-00250 JAM
12
                    Plaintiff,
13
                                                     ORDER
       v.
14                                                   SEALING EXHIBIT 3
15   KERRY DEAN DARLING,
16                  Defendant-Movant.
17

18
              GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant

19    Darling’s Exhibit 3 to his Supplemental Emergency Motion for Reduction in Sentence
20
      and Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) in this case shall be
21
      filed under seal until further order of the court as it contains confidential medical records.
22

23            IT IS SO ORDERED.
24
     July 6, 2020                                     /s/ John A. Mendez
25                                                  U.S. DISTICT COURT JUDGE
26

27

28
     ORDERSEALING EXHIBIT 3 - 1
